GULOTTA, Judge,
dissenting.
I respectfully dissent.
The low jury award in this case was influenced, in my opinion, by evidence of defendant’s inability to pay. The failure to permit evidence of the existence of insurance coverage and of policy limits, where evidence of inability to pay has been introduced, understandably, places a jury in a position of awarding an unreasonably low amount. In my opinion this is what happened in this case. The jury could very well have believed plaintiff’s experts’ and plaintiff himself, of the dire consequences of this accident and awarded $25,000.00, when faced with evidence of defendant’s inability to pay.
Although cognizant of the concept of judicial economy, I’m of the opinion that this matter should be remanded for a new trial.
Before SAMUEL, REDMANN, GULOT-TA, BOUTALL and BEER, JJ.